Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 1 of 11 PageID #:6578

                                                                                 1

   1                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION

   3
       UNITED STATES SECURITIES AND             )   Docket No. 18 C 5587
   4   EXCHANGE COMMISSION,                     )
                                                )
   5                         Plaintiffs,        )
                                                )
   6                   vs.                      )
                                                )
   7   EQUITYBUILD, INC., EQUITYBUILD           )
       FINANCE, LLC, JEROME H. COHEN,           )
   8   AND SHAUN D. COHEN,                      )   Chicago, Illinois
                                                )   February 7, 2019
   9                         Defendants.        )   9:53 o'clock a.m.

  10
                         TRANSCRIPT OF PROCEEDINGS - STATUS
  11                      BEFORE THE HONORABLE JOHN Z. LEE

  12
       APPEARANCES:
  13

  14   For the Plaintiff:                 U.S. SECURITIES & EXCHANGE
                                            COMMISSION
  15                                      BY: MR. BENJAMIN J. HANAUER
                                               MR. TIMOTHY J. STOCKWELL
  16                                      175 W. Jackson Blvd., Suite 900
                                          Chicago, Illinois 60604
  17

  18   For Defts. Jerome H.               BRAGANCA LAW, LLC
       and Shaun D. Cohen:                BY: MS. CELIZA BRAGANCA
  19                                      230 South Clark Street, Suite 262
                                          Chicago, Illinois 60604
  20

  21   For the Receiver:                  RACHLIS, DUFF, PEEL & KAPLAN, LLC
                                          BY: MR. MICHAEL RACHLIS
  22                                      542 South Dearborn, Suite 900
                                          Chicago, Illinois 60605
  23

  24   For Wilmington Trust:              PLUNKETT COONEY, P.C.
                                          BY: MR. JAMES M. CROWLEY
  25                                      221 N. LaSalle Street, Suite 1550
                                          Chicago, Illinois 60601
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 2 of 11 PageID #:6578

                                                                                 2

   1   APPEARANCES (Cont'd):

   2
       For Citibank:                      STAHL, COWEN, CROWLEY, ADDIS, LLC
   3                                      BY: MR. RONALD A. DAMASHEK
                                          55 West Monroe Street, Suite 1200
   4                                      Chicago, Illinois 60603

   5
       For Citibank, U.S. Bank,           FOLEY & LARDNER
   6   Wilmington Trust, and              BY: MS. JILL NICHOLSON
       Fannie Mae:                        321 North Clark Street, Suite 2800
   7                                      Chicago, Illinois 60654

   8
       For Midland Loan Svcs.:            AKERMAN,   LLP
   9                                      BY: MR.    THOMAS B. FULLERTON
                                          71 South   Wacker Drive, 46th Floor
  10                                      Chicago,   Illinois 60606

  11
       For Bloomfield Capital:            HONIGMAN, LLP
  12                                      BY: MS. HELEN M. HAPNER
                                          155 North Wacker Drive, Suite 3100
  13                                      Chicago, Illinois 60606

  14
       For Capital Investors,             GARDINER, KOCH & WEISBERG
  15   Capital Partners,                  MS. MICHELLE M. LaGROTTA
       6951 S. Merrill I, LLC,            53 W. Jackson Blvd., Suite 950
  16   5001 S. Drexel Blvd. Fund          Chicago, Illinois 60604
       II, LLC:
  17

  18   For Freddie Mac,                   LANDMAN, CORSI, BALLAINE & FORD
       via teleconference:                BY: MR. MARK LANDMAN
  19                                      120 Broadway
                                          New York, New York 10271
  20

  21   For Freddie Mac:                   PILGRIM CHRISTAKIS, LLP
                                          BY: MS. JENNIFER L. MAJEWSKI
  22                                      321 North Clark Street, 26th Floor
                                          Chicago, Illinois 60654
  23

  24   For BMO Harris:                    CHAPMAN & CUTLER
                                          BY: MR. JAMES P. SULLIVAN
  25                                      111 West Monroe Street, Suite 1600
                                          Chicago, Illinois 60603
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 3 of 11 PageID #:6578

                                                                                 3

   1   APPEARANCES (Cont'd):

   2
       For Liberty EBCP,                  JAFFE, RAITT, HEUER & WEISS
   3   via teleconference:                BY: MR. JAY L. WELFORD
                                          27777 Franklin Road
   4                                      Southfield, Michigan 48034

   5
       Also Present:                      MR. KEVIN B. DUFF, Receiver
   6

   7   Court Reporter:                    MR. JOSEPH RICKHOFF
                                          Official Court Reporter
   8                                      219 S. Dearborn St., Suite 1224
                                          Chicago, Illinois 60604
   9                                      (312) 435-5562

  10
                         * * * * * * * * * * * * * * * * * *
  11
                                PROCEEDINGS RECORDED BY
  12                             MECHANICAL STENOGRAPHY
                            TRANSCRIPT PRODUCED BY COMPUTER
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 4 of 11 PageID #:6578

                                                                                     4

   1         (Proceedings had in open court, in part via telephone

   2   conference:)

   3               THE CLERK:     Case 18 CV 5587, United States Securities

   4   and Exchange Commission vs. Equitybuild.

   5               MR. HANAUER:     Good morning, your Honor, Ben Hanauer

   6   and Tim Stockwell for the SEC.

   7               MR. RACHLIS:     Good morning, your Honor, Michael

   8   Rachlis on behalf of the receiver and the receivership.                   Kevin

   9   Duff is here, as well.

  10               MR. DUFF:     Good morning, your Honor.

  11               THE COURT:     Good morning.

  12               MS. BRAGANCA:      Good morning, your Honor, Liza

  13   Braganca on behalf of Shaun Cohen and Jerry Cohen.

  14               MR. SULLIVAN:      Good morning, Judge, James Sullivan on

  15   behalf of BMO Harris Bank.

  16               MR. CROWLEY:     Good morning, your Honor, James Crowley

  17   on behalf of one of the Wilmington Trust defendants.

  18               MR. DAMASHEK:      Ron Damashek on behalf of Citibank, as

  19   trustee related to the Dorchester property.

  20               MS. NICHOLSON:      Good morning, your Honor, Jill

  21   Nicholson on behalf of a number of special servicers,

  22   including indenture trustees Citibank, U.S. Bank, Wilmington

  23   Trust, and Fannie Mae.

  24               MS. HAPNER:     Good morning, your Honor, Helen Hapner

  25   on behalf of creditor Bloomfield Capital.
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 5 of 11 PageID #:6578

                                                                                 5

   1               MS. MAJEWSKI:      Good morning, your Honor, Jennifer

   2   Majewski on behalf of Freddie Mac.

   3               MS. LaGROTTA:      Michelle LaGrotta on behalf of Capital

   4   Investors.

   5               MR. FULLERTON:      Good morning, your Honor, Tom

   6   Fullerton on behalf of Midland Loan Services.

   7               THE COURT:     And who do we have on the phone?

   8               MR. WELFORD:     Good morning, your Honor, Jay Welford

   9   of the Detroit firm of Jaffe, Raitt, Heuer & Weiss appearing

  10   on behalf of Liberty EBCP, LLC, a lender.

  11               MR. LANDMAN:     And, your Honor, good morning, this is

  12   Mark Landman from the firm Landman, Corsi, Ballaine & Ford in

  13   New York, and I'm here on behalf of Freddie Mac.

  14               THE COURT:     All right.     So, I feel, looking at the

  15   docket, that the government shutdown kind of got us a little

  16   bit off track here, and given the general order that was

  17   issued by Chief Judge Castillo.           And I know that there's

  18   continuing proceedings before Magistrate Judge Kim, if I'm not

  19   mistaken.

  20               And, so, at this point in time -- I had set

  21   previously deadlines for the motion for monetary relief, that

  22   the SEC has filed.        There were response dates that I had set

  23   there.     I know there might be some confusion as to whether or

  24   not those response dates still hold.            And, so, current -- they

  25   were due on February 1st.
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 6 of 11 PageID #:6578

                                                                                         6

   1               So, I'm going to go ahead and, basically, reinstate

   2   that motion in the event that the Clerk's Office thinks it's

   3   no longer there.

   4               Does anyone need any more time to file a response at

   5   this point?

   6               MS. BRAGANCA:      Your Honor, this is Liza Braganca.             I

   7   have a motion to withdraw pending.            And I will alert my client

   8   -- should that motion be granted, I will alert my clients to

   9   -- that those -- that motion, they still have the right to

  10   respond to it.       And --

  11               THE COURT:     I don't know whether they still have the

  12   right to respond to it.

  13               MS. BRAGANCA:      I'm sorry, your Honor, that you would

  14   give them the opportunity to respond to it.

  15               THE COURT:     Right.

  16               Just so there's no -- well, why don't I do this:                 As

  17   I said, given the shutdown, what I'm going to do is I'm going

  18   to extend the date by which anyone should file a response to

  19   the SEC's motion for monetary relief to February 15th.                    Okay?

  20               And, then, I'll give the SEC until March 8th for

  21   reply.     All right?     So --

  22               MS. BRAGANCA:      Your Honor -- okay.

  23               THE COURT:     I, also, in the December 18th order,

  24   directed that any motion by the receiver with regard to a

  25   recommended claims process be filed and noticed for
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 7 of 11 PageID #:6578

                                                                                 7

   1   presentation.      Obviously, that took place during the shutdown.

   2               What's the status of that?

   3               MR. RACHLIS:     We are -- the shutdown did impact some

   4   of the mechanics of trying to get this done.              This week we

   5   actually met with the SEC in regards to that.               And, so, we

   6   believe we're about two weeks away from having that claims --

   7   the motion for approval of a claims process in front of your

   8   Honor.

   9               THE COURT:     Okay.    Very good.

  10               So, I will extend the date by which the receiver

  11   should file a motion for a proposed claims process to February

  12   22nd.    Okay?     And you can notice it up for the following week.

  13               Are there any other deadlines out there that I need

  14   to either reset or revive at this point?

  15               Yes?

  16               MR. CROWLEY:     Your Honor, the receiver was supposed

  17   to file -- this is Jim Crowley -- James Crowley.

  18               The receiver was supposed to have filed a report

  19   January 31st.      It hasn't been done.        So, that's late.

  20               MR. RACHLIS:     Same issue, your Honor.         Typically, our

  21   process has been we would draft that.             We will give some -- we

  22   couldn't get input from the SEC or whatnot with the shutdown.

  23   We anticipate having that filed by the end of this month.

  24               THE COURT:     Okay.

  25               So, by February 28th?
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 8 of 11 PageID #:6578

                                                                                     8

   1               MR. RACHLIS:     Yes.

   2               THE COURT:     Very good.

   3               Is there anything else that I can address today?

   4               MS. BRAGANCA:      Yes, your Honor.

   5               On December 19th, I filed a motion to withdraw;

   6   alerted my clients that that had been filed.              I've been in

   7   communications with them.         Last night they sent me something

   8   and asked me to file their opposition to it.

   9               May I approach and provide you with a copy of it?             I

  10   didn't have the opportunity to file in chambers.

  11               THE COURT:     I haven't taken a look at it, so I don't

  12   think it's going to help me particularly.

  13               Was that the only response that was filed?

  14               MS. BRAGANCA:      That is the only response, your Honor.

  15               THE COURT:     Why don't you go ahead and hand it up,

  16   then.

  17               MS. BRAGANCA:      Okay.

  18         (Document tendered to the Court.)

  19               MS. BRAGANCA:      It's very brief.

  20         (Brief pause.)

  21               MS. BRAGANCA:      It's a second copy of the same thing.

  22               THE COURT:     Does the SEC have a position one way or

  23   the other with regard to the motion?

  24               MR. HANAUER:     No, your Honor.

  25               THE COURT:     And can you remind me, generally
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 9 of 11 PageID #:6578

                                                                                 9

   1   speaking, the basis for your motion for withdrawal?

   2               MS. BRAGANCA:      Yes, your Honor.      It's that I have not

   3   been paid since the release of funds.             That's been since

   4   August.

   5               THE COURT:     Okay.

   6               Well, at this point, I've reviewed the opposition to

   7   the motion of Ms. Braganca to withdraw from this case filed by

   8   Jerome Cohen and Shaun Cohen.          They're not entitled to free

   9   counsel in this case.        And, so, therefore, the motion to

  10   withdraw is granted.

  11               MS. BRAGANCA:      Thank you, your Honor.

  12               THE COURT:     Make sure that you provide them with a

  13   copy of the -- did you file with the court a notification

  14   form?

  15               MS. BRAGANCA:      I did, your Honor.

  16               THE COURT:     Make sure you provide them with a copy of

  17   the order that's issued today.

  18               MS. BRAGANCA:      I will do that.      Thank you.

  19               THE COURT:     Is there anything else that I can address

  20   for the parties today?

  21         (No response.)

  22               THE COURT:     All right.

  23               And I see, as I said, that there's other hearings

  24   before Judge Kim.       Let's go ahead and set this case for

  25   further status the week of April 15th.
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 10 of 11 PageID #:6578

                                                                                    10

    1              Carmen --

    2              MR. HANAUER:         Your Honor?

    3              THE COURT:     Yes.

    4              MR. HANAUER:         I apologize.       I'm going to be out of

    5   town that week.      That's the Chicago Public Schools spring

    6   break.

    7              THE COURT:     April 8th -- the week of April 8th.

    8              THE CLERK:     April 9th at 9:00 o'clock.

    9              THE COURT:     And I'll keep an eye on the docket to see

  10    if Magistrate Judge Kim issues any orders with regard to the

  11    pending motions.

  12               With regard to the -- and once I get the motion from

  13    the receiver with regard to the claims process, I'll set a

  14    briefing schedule, so that no one has to appear for that.

  15               Thank you.

  16               MR. RACHLIS:         Your Honor does want that noticed up

  17    the following week, correct?

  18               THE COURT:     Yes.

  19               MR. RACHLIS:         We'll do that.      Thank you.

  20               THE COURT:     Thank you.

  21               MR. HANAUER:         Thank you, your Honor.

  22               MR. DUFF:     Thank you, your Honor.

  23                                *      *   *       *     *

  24

  25
Case: 1:18-cv-05587 Document #: 439 Filed: 07/03/19 Page 11 of 11 PageID #:6578

                                                                                  11

    1   I certify that the foregoing is a correct transcript from the
        record of proceedings in the above-entitled matter.
    2

    3
        /s/ Joseph Rickhoff                                  July 3, 2019
    4   Official Court Reporter

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
